DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11-16 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing module implemented to……..” and “a wrap detection module implemented to detect……”in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-9, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakita (US 20180330156, hereinafter “Rakita”), in view of Ast (US 20190050639, hereinafter “Ast”) and further in view of Ingrassia, Jr. et al. (US 20140315163, hereinafter “Ingra”).
 	Regarding claim 1, Rakita discloses,
 	In a digital environment to detect a text wrap as text wrapped around other text of a document, a method implemented by at least one computing device of the digital environment (FIGS. 1A and 1B are conceptual diagrams illustrating example networked environments of local and hosted implementation of detection of captions in documents), the method comprising: 
 	“determining an availability of metadata describing digital content of the document, segregating the digital content of the document into a text group and a non- text group, the text group including at least one line of text (Diagram 200 shows an example document 202 with various types of content. Example types of content in document 202 may include a header 204, body text 206, a first caption 208, a first graphical element (a table) 210, a second graphical element (chart) 212, and a second caption 214. In a structured document, each of these different types of content may be identified as such in the document metadata and the document may be reflowed or otherwise restructured without loss of integrity of the content, Para. [0029])”.
 	However, Rakita does not disclose, “overlaying a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata, converting the document and the graphical element into a digital image and 
 	In a similar field of endeavor, Ast discloses, “overlaying a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata (FIG. 8A depicts an input image 801 that is provided to a system implementing a method disclosed herein. FIG. 8B depicts a text document 815 that contains text with geometries. FIG. 8C depicts a semantic image 825 with coded semantic information and without textual information (or any graphics or layout information). FIG. 8D depicts an image 835 that overlays the coded semantic information and regions of interest determined by an R-CNN, Paras. [0074]-[0080]), converting the document and the graphical element into a digital image (Text document 815 can be processed (e.g., by semantics converter module 120) to identify the semantic information and corresponding semantic types associated with the text in the document. After the semantic types are identified, semantic image 825, which is depicted in FIG. 8C, Para. [0076]) and detecting the text wrap as the graphical element wrapped around other text of a document by processing the digital image of the document using machine learning (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Rakita by specifically providing overlaying a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata, converting the document and the graphical element into a digital image and detecting the text wrap as the graphical element wrapped around other text of a document by processing the digital image of the document using machine learning, as taught by Ast for the purpose of leveraging the power of deep learning (DL) to improve the performance of machine learning (ML) engines for classification and data extraction from document images, and to reduce or eliminate the programming that was previously required to implement traditional algorithmic rules used in training ML engines.
 	Further, the combination of Rakita and Ast does not explicitly disclose, “the graphical element providing a contrast against the other text of the document.”
 	In a similar field of endeavor, Ingra discloses, “the graphical element providing a contrast against the other text of the document (the reading units assigned to each participant are optionally highlighted with a different color, enclosed in a respective frame or bracket labeled by an identifier of the participant, Paras. [0085]-[0089]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita and Ast 
	Regarding claim 2, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 1), in addition Ast discloses, “wherein the contrast is a color contrast (The number of semantic types corresponds to the number of semantic layers in an output semantic image. For example, if there are four semantic types, there can be four colors or codes, indicating four semantic layers in an output semantic image, Para. [0009]).”
	Regarding claim 6, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 1), in addition Ast discloses, “wherein the processing the digital image of the document using the machine learning comprises processing the digital image by a convolutional neural network to generate at least one region proposal corresponding to a member of the text group or the non-text group (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”
 	Regarding claim 7, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 1), in addition Ast discloses, “wherein the processing the digital image of the document using the machine learning comprises (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”
 	Regarding claim 8, Rakita discloses,
 	In a digital environment to detect a text wrap as text wrapped around other text of a document, modules implemented by at least partially in hardware of one or more computing devices of a system (FIGS. 1A and 1B are conceptual diagrams illustrating example networked environments of local and hosted implementation of detection of captions in documents)comprising:  
 	a preprocessing module implement to:
 	“determine an availability of metadata describing digital content of the document, segregate the digital content of the document into a text group and a non- text group, the text group including at least one line of text (Diagram 200 shows an example document 202 with various types of content. Example types of content in document 202 may include a header 204, body text 206, a first caption 208, a first graphical element (a table) 210, a second graphical element (chart) 212, and a second caption 214. In a structured document, each of these different types of content may be identified as such in the document metadata and the document may be reflowed or otherwise restructured without loss of integrity of the content, Para. [0029])”.
 	However, Rakita does not disclose, “the preprocessing module implemented to overlay a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata, convert the document and the graphical element into a digital image and a wrap detection module implements to detect the text wrap as the graphical element wrapped around other text of a document by processing the digital image of the document using machine learning.”
 	In a similar field of endeavor, Ast discloses, “the preprocessing module implemented to overlay a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata (FIG. 8A depicts an input image 801 that is provided to a system implementing a method disclosed herein. FIG. 8B depicts a text document 815 that contains text with geometries. FIG. 8C depicts a semantic image 825 with coded semantic information and without textual information (or any graphics or layout information). FIG. 8D depicts an image 835 that overlays the coded semantic information and regions of interest determined by an R-CNN, Paras. [0074]-[0080]), convert the document and the graphical element into a digital image (Text document 815 can be processed (e.g., by semantics converter module 120) to identify the semantic information and corresponding semantic types associated with the text in the document. After the semantic types are identified, semantic image 825, which is depicted in FIG. 8C, Para. [0076]) and detect the text wrap as the graphical element wrapped around other text of a document by processing the digital image of the document using machine learning (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Rakita by specifically providing he preprocessing module implemented to overlay a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata, convert the document and the graphical element into a digital image and detect the text wrap as the graphical element wrapped around other text of a document by processing the digital image of the document using machine learning, as taught by Ast for the purpose of leveraging the power of deep learning (DL) to improve the performance of machine learning (ML) engines for classification and data extraction from document images, and to reduce or eliminate the programming that was previously required to implement traditional algorithmic rules used in training ML engines.
 	Further, the combination of Rakita and Ast does not explicitly disclose, “the graphical element providing a contrast against the other text of the document.”
(the reading units assigned to each participant are optionally highlighted with a different color, enclosed in a respective frame or bracket labeled by an identifier of the participant, Paras. [0085]-[0089]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita and Ast by specifically providing “the graphical element providing a contrast against the other text of the document, as taught by Ingra for the purpose of effectively and efficiently isolating different texts of a document using different colors. 
Regarding claim 9, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 8), in addition Ast discloses, “wherein the contrast is a color contrast (The number of semantic types corresponds to the number of semantic layers in an output semantic image. For example, if there are four semantic types, there can be four colors or codes, indicating four semantic layers in an output semantic image, Para. [0009]).”
	Regarding claim 13, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 8), in addition Ast discloses, “wherein the processing the digital image of the document using the machine learning comprises processing the digital image by a convolutional neural network to generate at least one region proposal corresponding to a member of the text group or the non-text group (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”
 	Regarding claim 14, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 13), in addition Ast discloses, “wherein the processing the digital image of the document using the machine learning comprises processing the at least one generated region proposal by the convolutional neural network to identify the digital content component as a detection indication (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”
 	Regarding claim 15, Rakita discloses,
 	One or more computer-readable storage media (computer-readable storage media refers to non-signal bearing media, [0063] of the specification) comprising instructions stored thereon that, responsive to execution by a computing device in a digital environment to detect a text wrap as text wrapped around other text of a document, a method implemented by at least one computing device of the digital environment (FIGS. 1A and 1B are conceptual diagrams illustrating example networked environments of local and hosted implementation of detection of captions in documents), the method comprising: 
 	“determine an availability of metadata describing digital content of the document, segregate the digital content of the document into a text group and a non- text group, the text group including at least one line of text (Diagram 200 shows an example document 202 with various types of content. Example types of content in document 202 may include a header 204, body text 206, a first caption 208, a first graphical element (a table) 210, a second graphical element (chart) 212, and a second caption 214. In a structured document, each of these different types of content may be identified as such in the document metadata and the document may be reflowed or otherwise restructured without loss of integrity of the content, Para. [0029])”.
 	However, Rakita does not disclose, “overlaying a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata, converting the document and the graphical element into a digital image and detecting the text wrap as the graphical element wrapped around other text of a document by processing the digital image of the document using machine learning.”
 	In a similar field of endeavor, Ast discloses, “overlaying a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata (FIG. 8A depicts an input image 801 that is provided to a system implementing a method disclosed herein. FIG. 8B depicts a text document 815 that contains text with geometries. FIG. 8C depicts a semantic image 825 with coded semantic information and without textual information (or any graphics or layout information). FIG. 8D depicts an image 835 that overlays the coded semantic information and regions of interest determined by an R-CNN, Paras. [0074]-[0080]), convert the document and the graphical element into a digital image (Text document 815 can be processed (e.g., by semantics converter module 120) to identify the semantic information and corresponding semantic types associated with the text in the document. After the semantic types are identified, semantic image 825, which is depicted in FIG. 8C, Para. [0076]) and detect the text wrap as the graphical element wrapped around other text of a document by processing the digital image of the document using machine learning (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Rakita by specifically providing overlaying a graphical element over the at least one line of text of the text group, the graphical element providing a contrast against the text of document, the contrast selected based on the availability of the metadata, converting the document and the graphical element into a digital image and detecting the text wrap as the graphical 
 	Further, the combination of Rakita and Ast does not explicitly disclose, “the graphical element providing a contrast against the other text of the document.”
 	In a similar field of endeavor, Ingra discloses, “the graphical element providing a contrast against the other text of the document (the reading units assigned to each participant are optionally highlighted with a different color, enclosed in a respective frame or bracket labeled by an identifier of the participant, Paras. [0085]-[0089]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita and Ast by specifically providing “the graphical element providing a contrast against the other text of the document, as taught by Ingra for the purpose of effectively and efficiently isolating different texts of a document using different colors. 
 	Regarding claim 16, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 15), in addition Ast discloses, “wherein the contrast is a color contrast (The number of semantic types corresponds to the number of semantic layers in an output semantic image. For example, if there are four semantic types, there can be four colors or codes, indicating four semantic layers in an output semantic image, Para. [0009]).”
 	Regarding claim 20, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see, claim 15), in addition Ast discloses, “process  the digital image by a convolutional neural network to generate at least one region proposal corresponding to a member of the text group or the non-text group (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]) and processing the at least one generated region proposal by the convolutional neural network to identify the digital content component as a detection indication (In the example of FIG. 1, R-CNN runtime engine 140 can leverage the power of R-CNN to detect regions in semantic image 125 by trying to group together adjacent semantic representations by texture, color, intensity, or a semantic coding scheme. For instance, semantic types "street", "city", "state", and "zip code" may be adjacent to one another and are coded in similar textures, colors, or intensities, or within a numerical range, Paras. [0053]-[0057]).”

 	Claim(s) 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakita, in view of Ast, in view of Ingra, and further in view of Zyuzin et al. (US 20120294525, hereinafter “Zyuzin”).
 	Regarding claim 4, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 1), however the combination of Rakita, Ast and Ingra does not explicitly disclose, “wherein the graphical element is also wrapped around a photograph included in the non-text group.”
	In a similar field of endeavor, Zyuzin discloses, “wherein the graphical element is also wrapped around a photograph included in the non-text group (see, image, histogram show in 200 in Fig. 2).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the graphical element is also wrapped around a photograph included in the non-text group, as taught by Zyuzin for the purpose of a technique for segmenting a document image into a picture component, a special or significant picture component, and a non-picture component.
	Regarding claim 5, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 1), however the combination of Rakita, Ast and Ingra does not explicitly disclose, “wherein the graphical element is also wrapped around a graphic object included in the non-text group.”
(see, image, histogram show in 200 in Fig. 2).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the graphical element is also wrapped around a graphic object included in the non-text group, as taught by Zyuzin for the purpose of a technique for segmenting a document image into a picture component, a special or significant picture component, and a non-picture component.
Regarding claim 11, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 8), however the combination of Rakita, Ast and Ingra does not explicitly disclose, “wherein the graphical element is also wrapped around a photograph included in the non-text group.”
	In a similar field of endeavor, Zyuzin discloses, “wherein the graphical element is also wrapped around a photograph included in the non-text group (see, image, histogram show in 200 in Fig. 2).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the graphical element is also wrapped around a photograph included in the non-text group, as taught by Zyuzin for the purpose of a technique for segmenting a document image into a picture component, a special or significant picture component, and a non-picture component.
Regarding claim 12, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 1), however the combination of Rakita, Ast and Ingra does not explicitly disclose, “wherein the graphical element is also wrapped around a graphic object included in the non-text group.”
	In a similar field of endeavor, Zyuzin discloses, “wherein the graphical element is also wrapped around a graphic object included in the non-text group (see, image, histogram show in 200 in Fig. 2).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the graphical element is also wrapped around a graphic object included in the non-text group, as taught by Zyuzin for the purpose of a technique for segmenting a document image into a picture component, a special or significant picture component, and a non-picture component.
 	Regarding claim 18, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 15), however the combination of Rakita, Ast and Ingra does not explicitly disclose, “wherein the graphical element is also wrapped around a photograph included in the non-text group.”
	In a similar field of endeavor, Zyuzin discloses, “wherein the graphical element is also wrapped around a photograph included in the non-text group (see, image, histogram show in 200 in Fig. 2).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the graphical element is also wrapped around a 
	Regarding claim 19, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 15), however the combination of Rakita, Ast and Ingra does not explicitly disclose, “wherein the graphical element is also wrapped around a graphic object included in the non-text group.”
	In a similar field of endeavor, Zyuzin discloses, “wherein the graphical element is also wrapped around a graphic object included in the non-text group (see, image, histogram show in 200 in Fig. 2).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the graphical element is also wrapped around a graphic object included in the non-text group, as taught by Zyuzin for the purpose of a technique for segmenting a document image into a picture component, a special or significant picture component, and a non-picture component.

 	Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakita, in view of Ast, in view of Ingra, and further in view of Nafarieh et al. (US 20080292130, hereinafter “Nafa”).
 	Regarding claim 21, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 1), however the combination of Rakita, 
 	In a similar field of endeavor, Nafa discloses, “wherein the metadata is available and the contrast is selected as a unique color (At 92, a color is selected for use in presenting a binary image of the metadata, wherein the color is selected to match a background color of a document image in the MRC file, Para. [0032]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the metadata is available and the contrast is selected as a unique color, as taught by Nafa for the purpose of facilitating encrypting document status information into a scanned image of a document
 	Regarding claim 22, the combination of Rakita, Ast and Ingra discloses everything claimed as applied above (see claim 1), however the combination of Rakita, Ast and Ingra does not explicitly disclose, “wherein the metadata is not available and the contrast is selected as a unique shade of a base color.”
 	In a similar field of endeavor, Nafa discloses, “wherein the metadata is not available and the contrast is selected as a unique shade of a base color (Other layers 58 can be generated in white ink, and may comprise white text (e.g., imaged on a colored background) and/or other image portions presented in white, Para. [0028]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Rakita, Ast and Ingra by specifically providing wherein the metadata is not available and the contrast is 
Regarding claim 23, the combination of Rakita, Ast, Ingra and Nafa discloses everything claimed as applied above (see claim 22), in addition Nafa discloses, “wherein the base color is a text color of the at least one line of text (Other layers 58 can be generated in white ink, and may comprise white text (e.g., imaged on a colored background) and/or other image portions presented in white, Para. [0028]).”

Relevant Reference(s)
US 20190266433: The invention relates to a method for background removal from documents. The method includes obtaining an image of a document, performing a clustering operation on the image to obtain a plurality of image segments, and performing, for each image segment, a foreground/background classification to determine whether the image segment includes foreground.
 	US 8989485: The invention relates to a method for detecting a junction in a received image of the line of text to update a junction list with descriptive data is provided. The method includes creating a color histogram based on a number of color pixels in the received image of the line of text and detecting, based at least in part on the received image of the line of text, a rung within the received image of the line of text.
US 20160371312: The invention relates to a system implementable on a computing device having a processor and a memory, including a visual design system to generate a single visual data structure based on a hierarchy of components; a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641